293 S.W.3d 452 (2008)
Billy HUGHES, Appellant/Cross-Respondent,
v.
SMG II, LLC, Respondent/Cross-Appellant.
No. ED 89480.
Missouri Court of Appeals, Eastern District, Division One.
July 8, 2008.
David P. Bub, St. Louis, MO, for appellant.
Eugene J. Brockland, Jr., St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., and ROBERT G. DOWD, JR., and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Billy Hughes ("Hughes") appeals from the judgment determining SMG II, LLC's ("Summit") gross profit on the American Heart Association Programs ("AHA Programs") was $2,456,025, Hughes was entitled to fifty percent of those gross profits in the amount of $1,228,013, and an award of prejudgment interest was inappropriate. Hughes argues the trial court erred (1) in failing to apply the amount of gross profit stipulated in Paragraph 2 of the stipulation to the contractual commission rate percentage, (2) in failing to find in favor of Hughes for fifty percent of the increase to the stipulated amount of gross profit from reversal of intra-company mark-ups, inclusion of certificate rebates and freight rebates *453 pursuant to Generally Accepted Accounting Principles ("GAAP"), (3) in failing to order an accounting of the freight rebates received by Summit on the AHA account, and (4) in failing to award Hughes prejudgment interest. In its cross-appeal, Summit argues the trial court erred in finding the language of the employment agreement to be clear and unambiguous.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).